Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 1 of 13 PAGEID #: 6273




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 KEVIN D. HARDWICK,

               Plaintiff,                    Case No. 2:18-cv-1185
                                             JUDGE EDMUND A. SARGUS, JR.
 v.                                          Magistrate Judge Elizabeth A. Deavers

 3M COMPANY, et al.,

               Defendants.


                                    OPINION AND ORDER

        This matter is before the Court on Defendant Daikin Industries, Ltd.’s (“Daikin”) Petition

 for Permission to Appeal Under 28 U.S.C. § 1292(b) (ECF No. 188), Plaintiff’s Memorandum in

 Opposition to the Petition (ECF No. 189), and Daikin’s Reply in Support of the Petition (ECF

 No. 194). For the reasons that follow, the Court DENIES Daikin’s Petition. (ECF No. 188.)

                                      I. BACKGROUND

        Plaintiff Kevin D. Hardwick filed this action against 3M Company, Daikin, Daikin

 America, Inc., E. I. du Pont de Nemours and Company, the Chemours Company, Archroma

 Management L.L.C. (“Archroma”), Arkema, Inc., Arkema France, S.A., Solvay Specialty

 Polymers, USA, LLC, and AGC Chemicals Americas, Inc. This case focuses on “PFAS,” which

 are man-made chemicals described by the United States Environmental Protection Agency as

 follows:

               Per- and polyfluoroalkyl substances (PFAS) are a group of man-made
        chemicals that includes PFOA, PFOS and GenX chemicals. Since the 1940s, PFAS
        have been manufactured and used in a variety of industries around the globe,
        including in the United States. PFOA and PFOS have been the most extensively
        produced and studied of these chemicals. Both are very persistent in the
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 2 of 13 PAGEID #: 6274




         environment and in the human body. Exposure to certain PFAS can lead to adverse
         human health effects.

 https://www.epa.gov/pfas/pfas-what-you-need-know-infographic.

         Mr. Hardwick alleges that he and others in Ohio and the nation have potentially

 dangerous amounts of PFAS in their blood. He brings claims for negligence, battery, conspiracy,

 and declaratory judgment. Mr. Hardwick asks for equitable relief in the form of a panel of

 scientists to study the effects that the PFAS has in his body and for medical monitoring as part of

 that relief.

         Defendants moved jointly to dismiss this case in its entirety under Federal Rule of Civil

 Procedure 12(b)(6) for failure to state a claim upon which relief can be granted and for lack of

 subject matter jurisdiction (ECF Nos. 67, 83), and each Defendant moved separately under Rule

 12(b)(2) for dismissal based on lack of personal jurisdiction (ECF Nos. 68, 69, 71, 72, 73, 82, 84,

 113). The Court issued a decision denying all Defendants’ Motions to Dismiss. See Hardwick v.

 3M Co., 2:18-CV-1185, 2019 WL 4757134, at *1 (S.D. Ohio Sept. 30, 2019).

         Daikin and another foreign defendant, Archroma, filed a Motion to Reconsider the Denial

 of their Motions to Dismiss for Lack of Personal Jurisdiction. (ECF Nos. 131.) Daikin and

 Archroma argued that this Court’s conclusion was in violation of “Sixth Circuit precedent dating

 back 50 years.” (Defs’ Reply to Mot. for Reconsideration at 1, ECF No. 140.) Daikin and

 Archroma contended that instead of relying on precedent, this Court relied upon “stray language

 in CompuServe [v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996)] or cases like it.” (Defs’ Mot. for

 Reconsideration at 8, ECF No. 131.)

         After briefing was complete on the reconsideration motion (ECF Nos. 133, 140), the

 Sixth Circuit issued Malone v. Stanley Black & Decker, Inc., 965 F.3d 499 (6th Cir. 2020), a

 decision in the line of cases that establish the applicable burdens under Federal Rule of Civil

                                                  2
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 3 of 13 PAGEID #: 6275




 Procedure 12(b)(2). In Malone, as in the instant action, a foreign defendant moved for dismissal

 under Rule 12(b)(2), which the district court decided without the benefit of discovery or an

 evidentiary hearing, but rather on written submissions alone, including affidavits from the

 foreign defendant.

        In Malone, district court granted the motion to dismiss. The Sixth Circuit in a published

 opinion reversed the district court’s grant of dismissal, clarifying the effect of affidavits on a

 plaintiff’s prima facie case when a court decides a motion for dismissal for lack of personal

 jurisdiction without the benefit of discovery or an evidentiary hearing, finding them “irrelevant.”

 Malone, 965 F.3d at 505–06. As did this Court in its decision denying Daikin’s Motion to

 Dismiss for Lack of Personal Jurisdiction, Malone relied on numerous prior decisions by which

 it was bound. Id. at 502–06 (citing Welsh v. Gibbs, 631 F.2d 436, 438 (6th Cir. 1980); Serras v.

 First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989); Theunissen v. Matthews, 935

 F.2d 1454, 1459 (6th Cir. 1991); Am. Greetings Corp. v. Cohn, 839 F.2d 1169 (6th Cir. 1988);

 Dean v. Motel 6 Operating LP, 134 F.3d 1269, 1272 (6th Cir. 1989); Neogen Corp. v. Neo Gen

 Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002); Schneider v. Hardesety, 669 F.3d 693, 697

 (6th Cir. 2012); MAG IAS Holdings, Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017)).

        This Court included Malone in its decision denying Daikin’s request for reconsideration.

 See Hardwick v. 3M Co., 2:18-CV-1185, 2020 WL 4436347 (S.D. Ohio Aug. 3, 2020). In that

 decision, the Court specifically states that Malone clarified the standard applicable to Daikin’s

 request for dismissal under Rule 12(b)(2). Id. at *4 (“In a published opinion issued last week,

 the Sixth Circuit clarified the exact issue the Moving Defendants highlight in their Motion for

 Reconsideration.”).




                                                   3
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 4 of 13 PAGEID #: 6276




        Daikin admits that this Court’s decision followed Sixth Circuit precedent, stating that

 Malone “sided with this Court in holding that a plaintiff makes out his prima facie case with

 allegations of jurisdiction alone; any affidavits submitted by the defendant are ‘irrelevant.’”

 (Petition at 3, ECF No. 188) (quoting Malone, 965 F.3d at 505–06). However, Daikin believes

 that the Malone panel misinterpreted Sixth Circuit law, arguing that “Malone changed seventy-

 plus years of law on deciding cases in this posture.” (Reply at 8, ECF No. 194.) Daikin has,

 therefore, filed a Petition asking this Court to certify for immediate appeal under 28 U.S.C. §

 1292 its decisions on personal jurisdiction so the Sixth Circuit is forced to resolve the “intra-

 circuit split” Daikin contends Malone caused. (Petition at 7, ECF No. 188)

                                                  II.

        Section 1292(b) of Title 28 of the United States Code provides:

        When a district judge, in making in a civil action an order not otherwise appealable under
        this section, shall be of the opinion that such order involves a controlling question of law
        as to which there is substantial ground for difference of opinion and that an immediate
        appeal from the order may materially advance the ultimate termination of the litigation, he
        shall so state in writing in such order.

 28 U.S.C. § 1292(b).

        As evidenced by the plain text, § 1292(b) certification is proper when “(1) the order

 involves a controlling question of law, (2) a substantial ground for difference of opinion exists

 regarding the correctness of the decision, and (3) an immediate appeal may materially advance

 the ultimate termination of the litigation.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir.

 2002). All three elements must be met before certification is appropriate.

        An interlocutory appeal under § 1292(b) “should be sparingly applied and is to be used

 only in exceptional cases.” In re Miedzianowski, 735 F.3d 383, 384 (6th Cir. 2013) (quoting

 Kraus v. Bd. of Cty. Rd. Comm’rs for Kent Cty., 364 F.2d 919, 922 (6th Cir. 1966)); In re Trump,



                                                   4
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 5 of 13 PAGEID #: 6277




 874 F.3d 948, 952 (6th Cir. 2017) (same); In re General Motors, LLC, No. 19-0107, 2019 WL

 8403402, at *1 (6th Cir. Sept. 25, 2019) (stating appeal under § 1292 is “the exception, granted

 only in an extraordinary case.”). For example, an immediate appeal could be warranted in the

 rare case in which “there is a circuit split on a question that our own circuit has not answered.”

 In re Miedzianowski, 735 F.3d at 384 (emphasis original).

                                                  III.

         Daikin petitions for certification of an interlocutory appeal of this Court’s denial of its

 requests for dismissal for lack of personal jurisdiction. Daikin posits that this Court’s decisions

 are “understandable, for that is also what the Sixth Circuit held in Malone v. Stanley Black &

 Decker, Inc., 965 F.3d 499 (6th Cir. 2020).” (Petition at 1, ECF No. 188.) Daikin acknowledges

 that Malone is directly on point and that “[i]f Malone governs, this Court at this stage may have

 jurisdiction over D[aikin].” (Petition at 3, ECF No. 188.) That is, Daikin admits that this

 Court’s decisions follow published Sixth Circuit precedent.

         Nevertheless, Daikin argues that Malone split with “decades of precedent.” (Petition at 3,

 ECF No. 188.) Daikin believes it necessary for this Court to certify an immediate appeal so to

 force the Sixth Circuit to resolve what Daikin has concluded is a split in this circuit on the

 personal jurisdiction analysis. Daikin frames the issue for the Sixth Circuit as:

                Either an affidavit is relevant to a Rule 12(b)(2) motion, as seventy years of
         precedent holds, or it is not, as Malone held. That is all the Sixth Circuit would
         need to decide.

 Id. at 5.

         While Daikin makes no mention of it, the Sixth Circuit has had the opportunity to decide

 this exact question in the wake of Malone, as counsel for Daikin is aware.




                                                   5
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 6 of 13 PAGEID #: 6278




         Specifically, on August 4, the day after this Court issued its decision denying Daikin’s

 motion to reconsider, counsel for Daikin made an appearance in Malone and filed a Motion to

 File Amici Curiae Brief in Support of Petition for Rehearing En Banc. (Malone, Sixth Cir. Case

 No. 19-3880, Sixth Cir. ECF No. 42–44, 46.) The same counsel represents Daikin in the present

 action. 1

         In the Motion to File as Amici Curiae, Daikin made the same arguments to the Sixth

 Circuit framed in the same way as that it makes in its current Petition before this Court, i.e.,

 either an affidavit is relevant to a Rule 12(b)(2) motion, as decades of precedent holds, or it is

 not, as Malone held. Daikin presented the facts of this case to the Sixth Circuit in Malone,

 arguing:

         6.     Even more specifically, Daikin Industries and Archroma Management can
         speak to a particular case—Hardwick v. 3M Company, No. 2:18-cv-01185 (S.D.
         Ohio)—that shows the errors of the [Malone] panel, and the mischief those errors
         can cause, in practice.

         7.     Just yesterday, the district court in Hardwick relied solely 2 on the panel
         decision in Malone to deny Daikin Industries’ and Archroma Management’s


 1
   The Court notes that counsel for Archroma also made an appearance and joined the request to
 file as amici curiae before the Sixth Circuit. That same counsel represents Archroma in the
 present action. And, while Archroma did request reconsideration from this Court on the decision
 denying its motion for dismissal under Rule 12(b)(2), Archroma does not join Daikin in its
 Petition for immediate appeal that is currently before the Court.
 2
  It is factually inaccurate to say that this Court’s Opinion and Order relied solely on Malone to
 deny the reconsideration motion filed by Daikin and Archroma. This Court relied not only on
 Malone’s clarification of the law to deny reconsideration of the denial of personal jurisdiction,
 but also on Conn v. Zakharov, 667 F.3d 705, 711 (6th Cir. 2012); Kroger Co. v. Malease Foods
 Corp., 437 F.3d 506, 510 (6th Cir. 2006); Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d
 883, 887 (6th Cir. 2002); CompuServe Inc. v. Patterson, 89 F.3d 1257, 1262-63 (6th Cir. 1996);
 Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991); Serras v. First Tennessee Bank
 Nat. Ass'n, 875 F.2d 1212, 1213–14 (6th Cir. 1989); Am. Greetings Corp. v. Cohn, 839 F.2d
 1164, 1169 (6th Cir. 1988); Weller v. Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974).

 These are the same cases the Court relied upon to deny Daikin’s request for dismissal for lack of
 personal jurisdiction before Malone was issued. See Hardwick v. 3M Co., 2:18-CV-1185, 2019
                                                   6
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 7 of 13 PAGEID #: 6279




        motion. See No. 2:18-cv-01185 (S.D. Ohio, Aug. 3, 2020), ECF No. 166. The
        court deemed “irrelevant” uncontroverted affidavits in support of a motion to
        dismiss for lack of personal jurisdiction, just as the panel did in Malone. Id. at 9
        (emphasis added).

        ....

        9.      Because of Malone, therefore, Daikin Industries and Archroma
        Management—two foreign companies that swore they directed no suit-related
        activities at Ohio—now face merits discovery in Hardwick. And Hardwick is no
        small case. It is a putative class action brought on behalf of 99% of all Americans.

        10.     Daikin Industries and Archroma Management thus have a significant
        interest in this appeal—not only because it bears on its Hardwick case, but also
        because, if uncorrected, the panel decision will radically reshape personal-
        jurisdiction practice in this Circuit, affecting them and other companies in other
        cases.

 (Daikin Mot. to File Amici Curiae at 2–4, Malone, Sixth Cir. Case No. 19-3880, Sixth Cir. ECF

 No. 46) (emphasis in original).

        On August 13, 2020, the Sixth Circuit denied the Motion to File Amici Curiae Brief in

 Support of Petition for Rehearing En Banc filed by Daikin and Archroma. (Malone, Sixth Cir.

 Case No. 19-3880, Sixth Cir. ECF No. 48.)

        On August 17, 2020, the Sixth Circuit denied the Petition for a Rehearing En Banc.

 (Malone, Sixth Cir. Case No. 19-3880, Sixth Cir. ECF No. 49.) In the Petition for Rehearing En

 Banc, the foreign defendant, Rexon, argued that the Malone “Panel’s decision conflicts with

 forty-plus years of this court’s precedent on an issue of international and constitutional

 importance which arises daily in district courts.” (Id. at 1, 2, 5.) Rexon made the same basic

 arguments as Daikin does in its Petition for Interlocutory Appeal that is the subject of this

 Opinion and Order, i.e., the Malone “panel was the first to dub the uncontroverted evidence



 WL 4757134, at *1 (S.D. Ohio Sept. 30, 2019) (denying motions filed under Rule 12(b)(2) for
 lack of personal jurisdiction).


                                                  7
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 8 of 13 PAGEID #: 6280




 submitted by a defendant ‘irrelevant,’ rather than to follow it and dismiss the defendant [Rexon]

 for lack of personal jurisdiction. (Id. at 7) (quoting Malone, 965 F.3d at 505–06). In denying the

 request, the Sixth Circuit stated:

        The court received a petition for rehearing en banc. The original panel has
        reviewed the petition for rehearing and concludes that the issues raised in the
        petition were fully considered upon the original submission and decision of the
        case.

        The petition then was circulated to the full court. No judge has requested a vote
        on the suggestion for rehearing en banc. Therefore, the petition is denied.

 Id.

        On September 1, 2020, two weeks after the Sixth Circuit denied Rexon’s Petition for a

 Rehearing En Banc, Daikin filed its Petition to Certify for Interlocutory Appeal in this case.

        In its Petition to Certify for Interlocutory Appeal, Daikin insists that this Court should

 permit an immediate appeal so that the Sixth Circuit can reconsider an issue that, in the Sixth

 Circuit’s view was already “fully considered” in Malone. (Denial of Petition for Rehearing En

 Banc, Malone, Sixth Cir. Case No. 19-3880, Sixth Cir. ECF No. 49.) Daikin repeats many of the

 arguments it made to the Sixth Circuit in its Motion to File as Amici Curiae and many of the

 arguments Rexon made to the Sixth Circuit in its Petition for Rehearing En Banc—both of which

 were denied.

        The arguments are that Malone caused an “intra-circuit split” that the Sixth Circuit

 should immediately resolve, and that “[i]t has been only weeks since Malone issued, and it is

 already causing confusion and conflict in this Circuit.” (Petition at 7, ECF No. 188)

        Plaintiff responds in opposition to Daikin’s Petition, arguing that, “Malone did not create

 an intra-circuit split or confusion within the Sixth Circuit,” and that Daikin does not meet the




                                                  8
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 9 of 13 PAGEID #: 6281




 standard for immediate appeal under 28 U.S.C. § 1292(b). (Pl. Mem. in Opp. at 9, ECF No.

 189.) This Court agrees.

 A.         Petition for Appeal

            As stated above, Daikin must meet all three elements set out in 28 U.S.C. § 1292(b) to

 prevail on its request for an interlocutory appeal of this Court’s personal jurisdiction decisions.

 The Court begins and ends its analysis with the second requirement – that a substantial ground

 for difference of opinion exists regarding the correctness of this Court’s decision. The Sixth

 Circuit notes that some district courts utilize a four-pronged test to make this determination,

 stating:

            District courts in this circuit have interpreted “a substantial ground for difference
            of opinion . . . regarding the correctness of the decision” to mean when “(1) the
            question is difficult, novel and either a question on which there is little precedent
            or one whose correct resolution is not substantially guided by previous decisions;
            (2) the question is difficult and of first impression; (3) a difference of opinion exists
            within the controlling circuit; or (4) the circuits are split on the question.” City of
            Dearborn v. Comcast of Mich. III, Inc., No. 08-10156, 2008 WL 5084203, at *3
            (E.D. Mich. Nov. 24, 2008).

 In re Miedzianowski, 735 F.3d at 384.

            Daikin, therefore, maintains that “[t]his prong of § 1292(b) [difference of opinion] is

 established either when ‘a difference of opinion exists within the controlling circuit’ or when

 ‘the circuits are split on the issue.’” (Petition for Cert. at 5, ECF No. 188) (quoting Brickman

 Group, 845 F. Supp. 2d at 866). Daikin asserts that “[b]oth apply here.” Id. at 6. In other

 words, Daikin’s assessment of Malone is that it is not only out of line with prior Sixth Circuit

 precedent, but that it also reflects the minority opinion in other federal circuits. Daikin

 concludes:

            Faced with this split in authority on a controlling question of law—indeed a
            question that is dispositive of the litigation as to D[aikin]—what is this Court to
            do? This is one of those rare instances in which § 1292(b) certification is proper.

                                                       9
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 10 of 13 PAGEID #: 6282




 (Petition at 2, ECF No. 188.)

        As to the first argument, Daikin misinterprets the law upon which it relies regarding what

 constitutes a difference of opinion within the controlling circuit, here the Sixth Circuit. “A

 substantial ground for a difference of opinion may exist where the Sixth Circuit ‘has not

 rendered a decision on the matter,’ and the relevant authorities are ‘susceptible to competing

 interpretations.’” Beaudry v. TeleCheck Services, Inc., 3:07-0842, 2008 WL 11429953, at *3

 (M.D. Tenn. Oct. 23, 2008) (quoting W. Tennessee Chapter of Associated Builders and

 Contractors, Inc. v. City of Memphis, 138 F. Supp. 2d 1015, 1026 (W.D. Tenn. 2000) (finding

 that “a substantial disagreement of opinion exists” because “Shaw, Wygant, and Croson are all

 susceptible to competing interpretations, and the Sixth Circuit has not rendered a decision on the

 matter”). Stated another way, a difference of opinion within the controlling circuit means that

 the controlling circuit has no binding authority on the issue and the relevant authorities are

 susceptible to competing interpretations.

        Thus, the proper inquiry is directed toward whether there is a substantial ground for

 difference of opinion regarding the correctness of a district court’s decision in the absence of

 binding authority. When there is binding authority, as is the case here, this Court must follow it.

 United States v. Yoon, 398 F.3d 802, 806 (6th Cir. 2005) (unless the United States Supreme

 Court or the Sixth Circuit sitting en banc overrules or modifies Sixth Circuit precedent, courts

 must follow the precedent); Darrah v. City of Oak Park, 255 F.3d 301, 309 (6th Cir. 2001) (“The

 prior decision [of a Sixth Circuit panel] remains controlling authority unless an inconsistent

 decision of the United States Supreme Court requires modification of the decision or this Court

 sitting en banc overrules the prior decision.”).




                                                    10
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 11 of 13 PAGEID #: 6283




        With regard to Daikin’s second argument, it posits that “even if there is no ‘intra-circuit

 split or confusion within the Sixth Circuit,’ . . . . [s]ubstantial disagreement is met when ‘the

 circuits are split on the issue.’” (Reply at 5, ECF No. 194) (quoting Brickman Group, 845 F.

 Supp. 2d at 867). Again, this is a misinterpretation of the law of this circuit. Indeed, the Sixth

 Circuit has spoken directly to this issue, stating:

                The district court relied on the fact that other circuits [are split on a
        particular issue]. However, there is no difference of opinion in this circuit, and we
        view the relevant inquiry under the [difference of opinion] prong to be whether
        there is a circuit split on a question that our own circuit has not answered.

               Where our circuit has answered the question, the district court is bound by
        our published authority. And so are we.

                Because there is governing precedent in this circuit that settles the issue at
        hand, Defendants cannot show the extraordinary circumstances such that an
        interlocutory appeal should be granted. See Kraus v. Bd. of Cnty. Rd. Comm'rs for
        Kent Cnty., 364 F.2d 919, 922 (6th Cir. 1966) (observing that § 1292(b) “should be
        sparingly applied “and” is to be used only in exceptional cases”).

 In re Miedzianowski, 735 F.3d 383 at 384.

        In the case sub judice, all parties agree that the Sixth Circuit in Malone has spoken

 directly to the issue of the appropriate burdens under Rule 12(b)(2). Thus, the inquiry ends

 there. This Court “is bound by [the Sixth Circuit’s] published authority.” Id. “Because there is

 governing precedent in this circuit that settles the issue at hand, D[aikin] cannot show the

 extraordinary circumstances such that an interlocutory appeal should be granted.” Id.

 B.     Aftermath of Malone

        Daikin asserts that Malone “is already causing confusion and conflict in this Circuit.”

 (Petition at 7, ECF No. 188); (Reply at 8, ECF No. 194: “Hardwick’s argument that Malone has

 not caused and will not create any confusion is not only make-weight, but has been belied by

 Malone’s wake.”). Yet, Daikin fails to cite any case where there is confusion and/or conflict



                                                   11
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 12 of 13 PAGEID #: 6284




 caused by Malone. This is understandable since there are no cases available for that proposition

 – indeed the opposite.

        All of the district courts that have considered Malone agree with this Court’s assessment

 that the decision clarified the law but made no departure from prior precedent. For example, the

 Middle District of Tennessee opined:

                While these motions were pending, the Sixth Circuit released an opinion
        that clarified the respective burdens on the parties with respect to a Rule 12(b)(2)
        motion, as well as the options available to—or not available to—district courts
        when they consider such motions [that are decided without discovery or an
        evidentiary hearing].

 Willock v. Hilton Dom. Operating Co., Inc., 474 F. Supp. 3d 938, 945 (M.D. Tenn. 2020)

 (emphasis added).

        Likewise, all other courts to consider motions to dismiss for lack of subject matter

 jurisdiction since the issuance of Malone either explicitly or implicitly agree that the case simply

 clarified the respective burdens when the motion is decided without benefit of discovery or an

 evidentiary hearing. See Sanders v. Allenbrooke Nursing and Rehab. Ctr., LLC, 2:20-CV-02001,

 2020 WL 5651675, at *2 (W.D. Tenn. Sept. 22, 2020); LeafFilter N., LLC v. Home Craft

 Builders, Inc., 4:20-CV-1442, 2020 WL 5851124, at *1 (N.D. Ohio Sept. 16, 2020); TCB

 Remarketing, LLC v. Metro Auto Auction, LLC, 20-10626, 2020 WL 5548385, at *3 (E.D. Mich.

 Sept. 16, 2020); Brown v. Quince Nursing and Rehab. Ctr., LLC, 2:18-CV-2740, 2020 WL

 4873670, at *2 (W.D. Tenn. Aug. 19, 2020).

        Finally, the Sixth Circuit itself already had the opportunity to reconsider Malone and it

 declined to do so, finding that the issue was “fully considered upon the original submission and

 decision of the case.” (Denial of Petition for Rehearing En Banc, Malone, Sixth Cir. Case No.




                                                  12
Case: 2:18-cv-01185-EAS-EPD Doc #: 206 Filed: 02/17/21 Page: 13 of 13 PAGEID #: 6285




 19-3880, Sixth Cir. ECF No. 49.) Indeed, the request was sent to the entire Sixth Circuit, and

 “[n]o judge has requested a vote on the suggestion for rehearing en banc” of Malone.

         Consequently, there is no evidence that Malone has left confusion in its wake. No district

 court has found that Malone did anything other than clarify the respective burdens applicable

 under Rule 12(b)(2) motions decided without the benefit of discovery or an evidentiary hearing.

         The Court concludes with an observation. The motion addressed in this opinion is

 without merit. Although Daiken never asked for one, a conference will be scheduled to craft an

 expedited discovery timeline dealing solely with the issue of personal jurisdiction. The

 defendant is entitled to contest personal jurisdiction; it is not entitled to distort the caselaw that

 applies in this case. Archroma, who joined in the previously filed motion for reconsideration,

 may participate in this conference and expedited discovery timeline directed solely at whether

 this Court possesses personal jurisdiction over these two foreign defendants.

                                                   IV.

         For the reasons stated above, the Court DENIES Daikin’s Petition for Permission to

 Appeal Under 28 U.S.C. § 1292(b). (ECF No. 188.)

         IT IS SO ORDERED.



 2/17/2021                                               s/Edmund A. Sargus, Jr.
 DATE                                                    EDMUND A. SARGUS, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                    13
